JUSTICE PATTERSON,
dissenting.
More than a decade ago, the Legislature amended N.J.S.A. 2A:4A-26 to facilitate waiver of complaints against sixteen- and seventeen-year-old juveniles charged with enumerated serious crimes into adult criminal court. Under the amended statute, these juveniles are treated uniquely by the Legislature. Younger juveniles are able to present evidence of the probability of their rehabilitation in order to defeat waiver. In contrast, pursuant to N.J.S.A. 2A:4A-26 and a corresponding court rule, a juvenile who is aged sixteen or older is transferred to adult criminal court upon application of the prosecutor if there is probable cause to believe that he or she has committed one of the crimes specified in the statute. N.J.S.A 2A:4A-26; R. 5:22 — 2(c)(3). As this Court noted in State v. J.M., “when a sixteen-year old or above is charged with an enumerated offense, the prosecutor need only establish probable cause for the court to waive the juvenile to adult court.” 182 N.J. 402, 412, 866 A.2d 178 (2005).
The majority holds that the “abuse of discretion” standard governs judicial review of a prosecutor’s exercise of discretion in seeking waiver into adult criminal court of a sixteen- or seventeen-year-old who has committed an enumerated offense under N.J.S.A. 2A:4A-26 and Rule 5:22 — 2(c)(3). It rejects the “patent and gross abuse of discretion” standard that was adopted by the Appellate Division in State in the Interest of R.C., 351 N.J.Super. 248, 260, 798 A.2d 111 (App.Div.2002), and applied by the Appellate Division panel in this case, State in the Interest of V.A., 420 N.J.Super. 302, 315, 21 A.3d 619 (App.Div.2011).
I respectfully dissent from the majority’s holding with regard to the standard of judicial review. The Legislature amended N.J.S.A. 2A:4A-26 in 2000 in order to vest broad discretion in the *32prosecution to decide whether to waive juvenile complaints involving this discrete category of juvenile offenders into adult criminal court. In doing so, however, the Legislature ensured that the exercise of discretion would not be arbitrary through its direction to the Attorney General to create guidelines that would govern the waiver analysis. As a result, prosecutors’ decisions are subject to mandatory oversight by the County Prosecutor or his or her designee. The prosecutors charged with the responsibility of deciding whether to waive these juveniles into adult criminal court must undertake a detailed analysis under the statutorily mandated Attorney General’s Juvenile Waiver Guidelines. Given these safeguards, I would retain the “patent and gross abuse of discretion” standard that has governed judicial review until today’s decision.
Prior to the 2000 amendment, any juvenile charged with any offense could present evidence of his or her potential for rehabilitation during the waiver hearing. See L. 1991, c. 91, § 6. The 2000 amendment barred courts from considering rehabilitation evidence regarding sixteen- or seventeen-year-old juveniles who are charged with the serious offenses enumerated in the statute. L. 1999, c. 373, § 1 (current version at N.J.S.A. 2A:4A-26(e)). The Legislature streamlined the process of waiving sixteen- and seventeen-year-old juveniles charged with serious offenses into adult criminal court.
The Legislature expressed its intent that the 2000 amendment would facilitate waiver by “[e]as[ing] conditions for trial of certain juvenile offenders as adults.” L. 1999, c. 373; see also Senate Law and Public Safety Comm. Statement to Senate Bill No. 286, at 1 (Feb. 23,1998) (“This bill is intended to enhance public safety by shortening the process by which the cases of juvenile offenders charged with the most serious offenses may be waived from the jurisdiction of the Family Court.”). To that end, the Legislature envisioned that county prosecutors would exercise prosecutorial discretion in determining whether to seek transfer of these juveniles to adult criminal court. When Governor Christine Todd Whitman conditionally vetoed the bill, her statement noted:
*33The bill ... changes the procedure for determining whether criminal charges involving a juvenile should be transferred from family court to adult criminal court. Specifically, the bill would require a juvenile court to transfer a matter to adult criminal court upon a prosecutor’s request in cases involving [certain] violent offenses ... as well as cases involving drug distribution in a school zone. Under the bill, waiver would be automatic in these cases and the issue of a juvenile’s potential for rehabilitation could not be considered by the court. The intent of the legislation is to shorten the transfer hearing process in matters most likely to be transferred to adult criminal court, so that judicial and prosecutorial resources may be used more efficiently.
[Governor's Conditional Veto to Senate Bill No. 286, at 1-2 (Jan. 10,2000).] 1
Thus, the Legislature sought to promote public safety, and limit the use of judicial resources, by mandating transfer to adult criminal court upon the request of a prosecutor, only for the oldest group of juveniles accused of the most serious crimes. See N.J.S.A. 2A:4A-26; J.M., supra, 182 N.J. at 412, 866 A.2d 178 (noting Legislature’s intent “to increase prosecutorial discretion and to make waiver more likely in the ease of [the affected category of] juveniles”).
In conformance with the statute, the applicable court rule distinguishes between this discrete group of juveniles and all others. When a sixteen- or seventeen-year-old is charged with one of the enumerated crimes, through the exercise of “prosecutorial discretion,” the juvenile is transferred to adult criminal court upon a finding of probable cause. R. 5:22 — 2(c)(3). In contrast, for other juveniles, transfer to adult criminal court is a function of “judicial discretion.” R. 5:22 — 2(c)(1), (2) and (4). Thus, both the *34statute and the court rule suggest that the prosecutor’s discretion is subject to limited judicial review.
A deferential standard of judicial review is, in my view, consonant with the Legislature’s careful constraints on waiver for older juveniles accused of serious crimes. The broad discretion that N.J.S.A. 2A:4A-26 affords to prosecutors is exercised in accordance with meticulous statewide standards. The statute required the Attorney General to promulgate detailed guidance for prosecutors charged with decision-making responsibility for juvenile waiver. N.J.S.A. 2A:4A-26(f). The Attorney General’s Office promptly generated the Attorney General Juvenile Waiver Guidelines. Attorney General Juvenile Waiver Guidelines (Mar. 14, 2000) (hereinafter Guidelines). The Guidelines precisely frame the prosecutor’s inquiry with substantive factors, requiring prosecutors to conduct and document an analysis of each juvenile and each offense. Id. at 5-7. The Guidelines also ensure strict supervisory oversight within each prosecutor’s office, providing that the County Prosecutor or his or her designee must review the assistant prosecutor’s initial waiver decision. Id. at 7. In short, the Guidelines leave little room for arbitrary decisions by individual prosecutors.
It is in that setting that our courts have, to date, applied a highly deferential standard of review to prosecutors’ waiver decisions under N.J.S.A. 2A:4A-26 and Rule 5:22-2(c). Shortly after N.J.S.A. 2A:4A-26 was amended, an Appellate Division panel decided R.C., supra, 351 N.J.Super. 248, 798 A.2d 111. There, the panel concluded that prosecutorial decisions to waive complaints against sixteen- and seventeen-year-old juveniles accused of enumerated offenses to adult criminal court are subject to judicial review. Id. at 257-59, 798 A.2d 111. The panel then considered two alternative standards of review applied to the discretionary decisions of prosecutors. Id. at 259, 798 A.2d 111. The panel first reviewed the “arbitrary and capricious” standard under which courts review prosecutors’ decisions to seek mandatory extended terms under N.J.S.A. 2C:43-6(f), to waive mandatory periods of *35parole ineligibility under N.J.S.A 2C:35-12, or to waive forfeitures of public employment upon a conviction for a disorderly persons offense pursuant to N.J.S.A. 2C:51-2(e). Ibid, (citing Flagg v. Essex Cnty. Prosecutor, 171 N.J. 561, 571, 796 A.2d 182 (2002); State v. Vasquez, 129 N.J. 189,195-97, 609 A.2d 29 (1992); State v. Lagares, 127 N.J. 20, 31-32, 601 A.2d 698 (1992)). It then discussed the “patent and gross abuse of discretion” standard under which courts review prosecutors’ decisions whether to admit defendants into pretrial intervention (PTI), pursuant to N.J.S.A. 2C:43-12 to -22. Ibid, (citing State v. Wallace, 146 N.J. 576, 582, 684 A.2d 1355 (1996); State v. Dalglish, 86 N.J. 503, 511-13, 432 A.2d 74 (1981)). Holding that “a prosecutor’s decision concerning the waiver of a juvenile complaint to adult court has greater similarity to a prosecutor’s refusal to consent to a defendant’s admission into PTI than to a prosecutor’s sentencing decisions,” the panel noted:
Both a decision whether to consent to a defendant’s admission into PTI and a decision whether to waive a juvenile complaint to adult court are made subsequent to the initial decision to charge a person with a criminal offense. Such prosecutorial decisions involve consideration of a wide range of circumstances relating to the offense charged and the alleged offender’s personal circumstances, and are closely related to a prosecutor’s charging function. Thus, such decisions are characteristic of those determinations typically made by prosecutors in their law enforcement capacity, which are ordinarily subject to only limited judicial review.
[Id. at 259-60, 798 A.2d 111 (quotations and citations omitted).]
The Appellate Division panel held that “limited” judicial review under the “patent and gross abuse of discretion” standard “will further the legislative intent” of conferring primary responsibility for waiver decisions upon the county prosecutors, “while at the same time providing an adequate safeguard against the arbitrary exercise of this discretionary authority.” Id. at 260, 798 A.2d 111; see also State in the Interest of D.Y., 398 N.J.Super. 128, 132, 939 A.2d 834 (App.Div.2008); State v. Read, 397 N.J.Super. 598, 605, 938 A.2d 953 (App.Div.), certif. denied, 196 N.J. 85, 951 A.2d 1038 (2008); Pressler & Verniero, Current N.J. Court Rules, cmt. 4.1 on R. 5:22-2(e) (2012).
*36In my view, the Appellate Division’s analysis in R.C. is fully consistent with the Legislature’s intent when it amended N.J.S.A. 2A:4A-26 in 2000. While the analogy between juvenile waiver and PTI determinations is not exact, there are significant similarities between the two prosecutorial functions. PTI determinations and prosecutorial decisions regarding juvenile waiver share a close nexus to the prosecutor’s charging authority. See R.C., supra, 351 N.J.Super. at 259-60, 798 A.2d 111; see also State v. Negran, 178 N.J. 73, 82, 835 A.2d 301 (2003) (noting “the close relationship of the PTI program to the prosecutor’s charging authority”). PTI determinations are “‘primarily individualistic in nature and a[n administrator and] prosecutor must consider an individual defendant’s features that bear on his or her amenability to rehabilitation.’ ” Negran, supra, 178 N.J. at 80, 835 A.2d 301 (quoting State v. Nwobu, 139 N.J. 236, 255, 652 A.2d 1209 (1995)). The same can be said of juvenile waiver determinations under N.J.S.A. 2A:4A-26 and the Guidelines. The factors prescribed by statute, the applicable court rule and the accompanying PTI Guidelines provide a detailed structure for the prosecutor’s PTI decision. See N.J.S.A. 2C:43-12(e); R. 3:28; Guidelines for Operation of Pretrial Intervention in New Jersey (July 13, 1994). A prosecutor’s juvenile waiver decision is similarly based on a statewide model. See Guidelines, supra, at 1-3. Both categories of prosecutorial decisions are conducted within a carefully planned analytical framework designed to ensure individualized analysis and uniformity in practice.2 See id. at 4-7. In my opinion, these two prosecutorial *37functions are similarly addressed in the statutes that created them, and should be subject to the same standard of judicial review.
I consider the “patent and gross abuse of discretion” standard that has governed judicial review of prosecutorial decisions under N.J.S.A. 2A:4A-26 for a decade to be consistent with the Legislature’s intent when it amended N.J.S.A. 2A:4A-26 in 2000. Accordingly, I respectfully dissent from the majority’s decision imposing a stricter standard of judicial review, and I would affirm the decision of the Appellate Division.
For reversal and remandment — Chief Justice RABNER, and Justices LaVECCHIA and ALBIN — 3.
For affirmance — Justices HOENS and PATTERSON — 2.
Not Participating — Judge WEFING (temporarily assigned).

 Governor Whitman's conditional veto was related to juveniles who are not in the category at issue in this case, sixteen- and seventeen-year-olds accused of one of the enumerated serious offenses. The original bill would have barred the courts from considering rehabilitation evidence for all juveniles charged with certain serious crimes. Assembly Bill No. 3182, at 3-4 (May 24, 1999). Governor Whitman returned the bill, recommending that "the provisions of the bill which require 'automatic' transfer upon the prosecutor's motion be limited to juveniles over the age of 15.” Governor's Conditional Veto, supra, at 2. Her conditional veto also recommended "that the bill's application to all school zone drug offenses, which currently include third and fourth degree drug distribution offenses, be limited to apply to the relatively more serious drug distribution offenses.” Ibid. The Legislature adopted these recommendations, and the bill was enacted. L. 1999, c. 373, § 1.


 The majority distinguishes juvenile waiver determinations from PTI determinations on the ground that "PTI is a significant beneficial alternative for defendants.” Ante at 23, 50 A.3d at 623. That distinction should not justify a stricter standard of review. Depending on their outcome, prosecutorial decisions on both PTI and juvenile waiver may or may not benefit an individual accused of an offense. Prosecutorial decisions on PTI diversion are subject to the "patent and gross of discretion” standard, whether or not those decisions result in the defendant's diversion to PTI and thus benefits the defendant. See Wallace, supra, 146 N.J. at 582-83, 684 A.2d 1355; Dalglish, supra, 86 N.J. at 511-13, 432 A.2d 74. In my view, the distinction cited by the majority should not determine the scope of judicial review.